Citation Nr: 0731302	
Decision Date: 10/04/07    Archive Date: 10/16/07	

DOCKET NO.  05-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for radiculopathy of 
the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of October 2005, the RO granted service 
connection for degenerative disc disease of the cervical 
spine, as well as for radiculopathy of the right upper 
extremity.  Accordingly, those issues, which were formerly on 
appeal, are no longer before the Board.  


FINDINGS OF FACT

1.  The veteran's degenerative disc/degenerative joint 
disease of the lumbar spine as likely as not had its origin 
during the veteran's period of active military service.  

2.  The veteran's radiculopathy of the right lower extremity 
as likely as not had its origin in, or underwent an increase 
in severity as the result of, his period of active military 
service.  


CONCLUSIONS OF LAW

1.  Degenerative disc/degenerative joint disease of the 
lumbar spine were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  Radiculopathy of the right lower extremity was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised during the 
course of an RO hearing in May 2005; service medical records; 
VA and private medical treatment records; and VA and private 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
degenerative disc disease of the lumbar spine, as well as for 
radiculopathy of the right lower extremity.  In pertinent 
part, it is contended that the veteran's current lumbar spine 
and right lower extremity pathology had their origin during 
his period of active military service, at which time he was 
struck by the nose cone of a missile with which he was 
working.  In the alternative, it is argued that the veteran's 
current pathology of the lumbar spine and right lower 
extremity is proximately due to, the result of, or aggravated 
by his service-connected degenerative disc disease of the 
cervical spine, recurrent upper back pain, and radiculopathy 
of the right upper extremity.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis (i.e., degenerative 
disc disease) becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the base line level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current level of 
severity are to be based on application of the corresponding 
criteria under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  

It appears as though the new regulatory amendment imposes a 
new restriction on claimants.  Nonetheless, because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version favors 
the veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-
00.  

In the present case, at the time of the veteran's service 
entrance examination in November 1968, there was noted the 
presence of mild kyphosis of the spine.  

In June 1976, the veteran was seen for an injury to the left 
shoulder area extending towards the back on the left side.  
When questioned, the veteran complained of pain on his 
posterior left side extending from his shoulder to the 
midlumbar area, which increased with exertion, and which 
resulted in some shortness of breath.  Physical examination 
showed a full range of motion of the left extremities, though 
with some tenderness on three-quarters abduction.  The 
clinical assessment was "defer muscle strain."  

The following month, the veteran was seen for followup of his 
left shoulder and back problem.  According to the veteran, he 
had been unable to work due to pain which had continued 
without relief since his last treatment.  When further 
questioned, the veteran complained of pain moving from his 
back to his front with inspiration.  On physical examination, 
the veteran's lungs were clear.  Treatment was with 
ultrasound and medication.  

Approximately four days later, the veteran was seen in 
physical therapy.  At the time of evaluation, the veteran 
stated that his back had been bothering him for approximately 
three weeks.  According to the veteran, he had been helping 
to move a missile when he was hurt.  Reportedly, the 
veteran's pain was sometimes dull, though with certain 
movements, he experienced sharp pain.  

Approximately two weeks later, it was noted that the veteran 
was still experiencing low back pain.  Accordingly, it was 
recommended that the veteran undergo a lumbar spine series of 
radiographic studies.  Those studies showed five lumbar-type 
vertebral bodies in normal alignment, in conjunction with a 
mild scoliosis concavity to the right.  Such findings were 
described as nonspecific, but did raise the possibility of an 
extraperitoneal etiology for the veteran's back pain.  

At the time of a service separation examination, the veteran 
complained of recurrent back pain.  

On VA general medical examination in February 1978, the 
veteran stated that, since the time of his separation 
physical examination, his back had been bothering him "off 
and on."  Reportedly, the veteran had suffered an injury to 
his back approximately one year earlier.  The pertinent 
diagnosis noted was recurrent upper dorsal back pain of 
undetermined etiology.  

A private ultrasound evaluation conducted in April 2003 was 
consistent with moderate to severe evidence of facet 
inflammation in the area of the fourth and fifth lumbar 
vertebrae, and at the level of the fifth lumbar vertebra and 
first sacral segment, somewhat worse on the right than the 
left.  Also noted was the presence of fasciitis/myofasciitis 
over the right sacroiliac joint.  

In correspondence of April 2003, the veteran's private 
physician indicated that, according to the veteran, he had 
been involved in an injury while in the military, at which 
time the nose of a missile had struck him on his upper back, 
around the periscapular area on the right side.  

At the time of a VA orthopedic examination in October 2003, 
it was noted that the veteran's claims folder was not 
available for review.  When questioned, the veteran gave a 
history of a single injury in 1976, at which time a missile 
had struck him in the top part of his back and neck.  
Reportedly, the missile then bounced, and hit him in his 
lower back.  Radiographic studies of the veteran's lumbar 
spine were consistent with osteophyte formation in an 
anterolateral fashion throughout the lumbar spine.  Some 
narrowing was present in the area of the fifth lumbar 
vertebra and first sacral segment, which, it was felt, might 
be secondary to degenerative disc disease.  The pertinent 
diagnoses noted were moderate degenerative joint and disc 
disease of the lumbar spine; and radiculopathy of the right 
lower extremity secondary to degenerative disc disease of the 
lumbar spine.  In the opinion of the examiner, based on an 
interview with the veteran, in conjunction with his physical 
examination and objective findings on diagnostic studies, the 
veteran's current degenerative disc disease of the lumbar 
spine with associated radiculopathy was "at least as likely 
as not secondary to active duty requirements that resulted in 
the missile injury in 1976."

In an addendum to the aforementioned VA orthopedic 
examination dated in March 2004, it was noted that the 
veteran's claims folder was available, and had been 
"extensively" reviewed.  After reviewing the veteran's claims 
folder, and taking into account his physical examination and 
X-ray reports on previous VA examination, it was the opinion 
of the examiner that it was "less likely than not" that the 
veteran's low back condition with pain radiating to his right 
leg and hips was related to his service-connected upper back 
condition.  Further noted was that it was "less likely" that 
the severe changes present in different areas of the 
veteran's spine were secondary to the injury the veteran 
suffered during active duty.  

Following a VA orthopedic examination in August 2005, which 
examination was conducted by the same examiner who furnished 
the March 2004 opinion, and which involved an "extensive" 
review of the veteran's claims folder, the veteran received a 
diagnosis of chronic low back strain secondary to 
degenerative disease of the lumbar spine at the level of the 
fifth lumbar vertebra and first sacral segment, with 
associated evidence of radiculopathy to the right lower 
extremity.  Based on a review of the veteran's claims folder, 
and taking into account his physical examination, as well as 
results of magnetic resonance imagining and radiographic 
studies, it was the opinion of the examiner that the 
veteran's single complaint of lower back problems while on 
active duty was "less likely than not" secondary to the 
current severity of his lower back condition.  

In June 2007, in an attempt to clarify the exact nature and 
etiology of the veteran's claimed low back pathology with 
resulting right lower extremity radiculopathy, the Board 
sought the opinion of a VA medical expert.  

That VA medical expert, in an opinion of July 2007, indicated 
that, following a complete review of the veteran's entire 
claims folder, and after many hours of careful analysis, it 
was "at least as likely as not" the case that the veteran's 
lumbosacral spine degenerative disease with resulting right 
side radiculopathy was the result of the injury the veteran 
sustained at the time of his inservice accident in June 1976.  
The medical expert was further of the opinion that it was "at 
least as likely as not" that the veteran's cervical/thoracic 
and lumbar spine injuries were aggravated at the time of his 
inservice missile-cone injury in June 1976.  

Based on the aforementioned, it is clear that there exists at 
least some connection between the veteran's inservice injury 
and his current low back pathology with resulting right lower 
extremity radiculopathy.  Under the circumstances, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board is of the opinion that the veteran's current 
low back pathology and right lower extremity radiculopathy 
had their origin during his period of active military 
service.  38 C.F.R. § 3.102 (2007).  Accordingly, a grant of 
service connection for such pathology is in order.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

In the present case, in correspondence of August 2003 and 
April 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  Accordingly, in the 
case at hand, all VCAA provisions have been considered and 
complied with.  In any event, in light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).




ORDER

Service connection for degenerative joint/degenerative disc 
disease of the lumbar spine is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.  

Service connection for radiculopathy of the right lower 
extremity is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


